Citation Nr: 0433120	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  97-26 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

In July 2000, the Board concurred with the decision to reopen 
the claim, and remanded this appeal in order to schedule the 
veteran for a travel board hearing.  The veteran withdrew the 
request in March 2001.  This case was again before the Board 
in July 2001.  At that time the Board remanded the case for 
additional development.


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosis of PTSD.

2.  A personality disorder is not a disease for VA 
compensation purposes.

3.  A retrospective review of the evidence shows that a 
schizoaffective disorder began during the veteran's active 
duty service.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and compensation may 
not be paid for this disorder.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 4.125a (2003).

3.  A schizoaffective disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2003).

In Pelegrini v. Principi. 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that notice, as required by 38 U.S.C.A § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication is entered by the agency of original 
jurisdiction decision on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the enactment of the VCAA.  

In the Board's view, correspondence dated in May 1996, March 
1998, July 2001, and June 2003 substantially complies with 
the notice requirements found in 38 U.S.C.A. § 5103.  To this 
end, the appellant was informed of evidence needed to support 
his claim, the type of evidence VA would obtain, and evidence 
and information he was responsible for providing.  He was 
also told to submit relevant evidence in his possession.  

While the VCAA notice was not issued in the chronological 
sequence contemplated by the Court in Pelegrini, such a 
problem does not equate to finding that the appellant was 
prejudiced.  In this regard, in addition to that which has 
already been noted, the record reflects that the appellant 
was provided with notice of the rating decision from which 
the current appeal originates.  The appellant was provided 
with a statement of the case and supplemental statements of 
the case that notified him of the issue addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

In short, the veteran is aware of the information and 
evidence necessary to substantiate this claim, he is familiar 
with the law and regulations pertaining to this claim, and he 
has not indicated the existence of any outstanding 
information or evidence relevant to his claim.  Based on the 
procedural history of this case and statements from the 
veteran, it is the conclusion of the Board that VA has no 
outstanding or unmet duty to inform the appellant that any 
additional information or evidence is needed.  

With regard to the duty to assist, VA took appropriate steps 
to obtain relevant evidence.  The veteran stated he received 
treatment through VA and those records were obtained and 
associated with the claims file.  In addition, private 
medical records have been obtained and he underwent several 
VA examinations.  

In light of the foregoing, the Board finds that any failure 
on VA's part in not fulfilling the notice requirements prior 
to the RO's initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  Moreover, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103A, and implementing regulations.  Therefore, the 
appellant is not prejudiced by the Board proceeding to the 
merits of the claims.  See Bernard v. Brown , 4 Vet. App. 
384, 392-94 (1993).

Factual background

Service medical records do not contain any complaints or 
findings associated with a psychiatric disorder.  

Service personnel records note that the appellant served in 
Vietnam from June 1969 to June 1970, and from November 1970 
to November 1971.  The veteran did not receive any award for 
combat service, wounds, or valor. 

VA Medical Center (VAMC) records dated from August 1973 to 
March 1982 include a medical certificate dated in August 
1973.  The record indicates the veteran presented as a 
"depressive."  Chronic depression and chronic alcohol abuse 
were noted to be possible disorders.  Consultations with a 
psychiatrist and a psychologist revealed moderate depressed 
feelings, and an alcohol problem.  The psychiatrist noted a 
passive dependent personality. 

VAMC records indicate that the veteran complained of chronic 
depression in March 1985.  A psychiatric consultation note 
indicated he had felt depressed for six-months secondary to 
disability related to back problems.  The diagnosis was 
reactive depression.  

In August 1985, the veteran was hospitalized in a VA facility 
for treatment of major depression.  At admission the 
appellant reported being unable to cope.  Mental status 
examination led to a diagnosis of major depression, mood 
congruent with psychotic features.

Following his discharge from the VA hospital he sought 
outpatient treatment in September 1985.  Progress notes 
indicate that he denied any symptoms suggestive of PTSD.  
Undated progress notes noted the veteran's history and 
previous hospitalizations.  The diagnosis was brief psychotic 
disorder without marked stressors.

The veteran underwent a VA examination in September 1985.  He 
reported being in the military and minimized any combat 
experience.  He reportedly was bombed a few times but was 
never in any combat.  He indicated that he had a "complete 
nervous breakdown" while stationed in Italy and was 
hospitalized for a short time as a result.  He felt like he 
was under a lot of pressure at the time.  Following a mental 
status examination the diagnosis was dysthymic disorder.

VAMC records dated in 1986 indicate the veteran participated 
in group and individual therapy, and continued to complain of 
depressed feelings.

In September 1991, the veteran was admitted to Harlem Valley 
Psychiatric Center after demanding money from drivers on the 
highway.  He reported a history consistent with previous 
statements and indicated that he had been diagnosed with 
having PTSD.  The diagnoses included schizoaffective 
disorder, bipolar type and PTSD.

In April 1995, he was hospitalized after yelling and making 
physical threats to customers at a grocery store.  He was 
diagnosed as having a schizoaffective disorder.  

In June 1996, the veteran underwent a VA examination.  He 
reported suffering a nervous breakdown in service due to 
total nervous exhaustion.  He indicated that he never got 
used to the bombings and repetitive mutilations that he saw 
in Vietnam.  Following a mental status examination he was 
diagnosed with a schizoaffective disorder.  The examiner 
opined that the disorder apparently started in 1969 in 
Vietnam.  

A general medical examination in June 1996 diagnosed 
schizophrenia by history, however, a psychiatric examination 
was not performed.

A statement dated in February 1997 from the veteran's 
treating psychiatrist at the VAMC in Albany noted a diagnosis 
of schizoaffective disorder.  He opined that based on the 
veteran's history, he first became ill in 1968 while serving 
in the military in Italy.  

A psychiatric evaluation report dated in June 1997 from 
another VA psychiatrist included information previously 
reported.  In addition, the veteran indicated that part of 
his responsibility in service was to daily check the mines in 
front of the observation posts to ensure they were pointing 
in the right direction.  He also reported that he was thrown 
several feet by a mine explosion but was uninjured.  He 
reported repetitive nightmares about being shot and ambushed 
by Viet Cong while driving a truck, events which actually 
occurred to his superior officer.  He also reported that he 
suffered from episodes of paranoia while in Vietnam.  The 
diagnosis continued to be schizoaffective disorder.  The 
examiner opined that the onset of the disorder was during the 
veteran's military service.

The veteran testified during a personal hearing in January 
1998.  He stated that he served as a teletype repairman while 
in the military.  During his second tour in Vietnam he was 
sergeant of the guard of a strategic bunker line outside of 
Long Binh.  After separation, he sought treatment through VA 
in July 1973 and was told he was a chronic alcoholic.  He did 
not seek treatment again until approximately 1979 or 1980.

Statements dated in February and March 1998 from VA mental 
health professionals noted treatment for a bipolar disorder, 
and a schizoaffective disorder.  A nexus opinion was not 
offered.

In March 1998, the RO received a response from St. Clare's 
Hospital that indicated that they did not find any treatment 
records for the veteran.

In August 2001, the RO received documents from the veteran's 
representative that showed the veteran was awarded Social 
Security Disability benefits in March 1986.  The 
Administrative Law Judge held that the veteran had been 
disabled since April 1979 due to severe depression and a 
personality disorder.  The RO attempted to obtain medical 
records associated with the award, but was informed that the 
records could not be located.

The veteran submitted information regarding alleged PTSD 
service stressors in August 2003.  The only incident noted 
was his previously reported nervous breakdown in August 1968.  
Another statement was received that detailed the veteran's 
post-service psychiatric treatment from July 1973 to February 
1998.

The veteran underwent a VA examination in July 2004 and the 
claims file was reviewed in its entirety.  The examiner 
detailed the veteran's personal and psychiatric history.  
Following a mental status examination the diagnoses were 
bipolar disorder, alcohol dependence (in remission), and an 
avoidant personality disorder.  The examiner opined that the 
veteran's history did not warrant a PTSD diagnosis.  In a 
September 2004 addendum, the examiner indicated that bipolar 
disorder was a genetically inherited disorder that was not 
caused by military service.  The veteran's reported pre-
service history suggested symptoms prior to service and that 
the stressors of military life could worsen bipolar symptoms.  
The examiner also indicated that it was impossible to 
determine to what extent the veteran's bipolar disorder may 
have been exacerbated by military stressors.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303 (d) (2003).

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Establishing direct service connection for a chronic 
disability that was not present in service requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  For some factual issues, 
competent lay evidence may be sufficient.  Lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) credible supporting evidence 
that the claimed in-service stressor(s) actually occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

The veteran's claim includes the contention that he has PTSD.  
He also reported vague stressors involving mines and 
mutilated bodies, however, it is not necessary to address 
whether or not there is sufficient evidence independently 
verifying these events, since he is not currently diagnosed 
with PTSD, and has not been diagnosed with PTSD since at 
least 1991.  Indeed, even the 1991 diagnosis of PTSD merely 
reiterated the veteran's reported history of being diagnosed 
with the disorder.  Health care professionals who have had 
the opportunity to interview the veteran and review his 
records have not diagnosed PTSD.  A specific finding to that 
effect was made in July 2004.  Since veteran does not have 
PTSD, the Board finds that this portion of his claim must be 
denied because it lacks legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The application of 38 C.F.R. § 3.303 
has an explicit condition that the veteran must have a 
current disability.  Rabideau, 2 Vet. App. at 143 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).

With respect to the claim of entitlement to service 
connection for any other psychiatric disorder the evidence 
shows that the veteran has been diagnosed, in part, with an 
avoidant personality disorder.  The law provides, however, 
that such a defect, in and of itself, is not disease or 
injury in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  Thus, as a matter of law, service connection for a 
personality disorder is denied.  Beno v. Principi, 3 Vet. 
App. 439 (1992).

The Board finds, however, that service connection for a 
schizoaffective disorder may be granted.  In this regard, 
notwithstanding the fact that the appellant was never seen or 
treated for a schizoaffective disorder while on active duty 
VA examiners in June 1996, February 1997, and June 1997 
assigned a date of onset that was coincident with the 
appellant's active duty service.  While a September 2004 
examiner found that a bipolar disorder was a genetically 
inherited disorder, the examiner did not address the question 
whether it is at least as likely as not that a 
schizoaffective disorder was incurred or aggravated in-
service.  Moreover, as a matter of law the veteran is 
entitled to the presumption of soundness.  Accordingly, 
resolving reasonable doubt in the appellant's favor, service 
connection for a schizoaffective disorder is granted.


ORDER

Entitlement to service connection for a personality disorder 
is denied.  Entitlement to service connection for PTSD is 
denied. 

Entitlement to service connection for a schizoaffective 
disorder is granted.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



